             Case 1:20-cv-00531 Document 1 Filed 01/21/20 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


HELEN SWARTZ, Individually,                       :
                                                  :
                Plaintiff,                        :
                                                  :
vs.                                               :       Case No.:
                                                  :
SOHO HOTEL OWNER LLC,                             :
a Delaware Limited Liability Company,             :
                                                  :
            Defendant.                            :
_______________________________________/


                                           COMPLAINT
                                    (Injunctive Relief Demanded)

        Plaintiff, HELEN SWARTZ, Individually, on her behalf and on behalf of all other

individuals similarly situated (sometimes referred to as APlaintiff@), hereby sues the Defendant,

SOHO HOTEL OWNER LLC, a Delaware Limited Liability Company (sometimes referred to as

ADefendant@), for Injunctive Relief, and attorney=s fees, litigation expenses, and costs pursuant to

the Americans with Disabilities Act, 42 U.S.C. ' 12181 et seq. (AADA@), and for damages

pursuant to N.Y. Exec. Law Section 296, et seq. and New York Civil Rights Law § 40, et

seq.

                                             COUNT I

        1.      Defendant=s property, 11 HOWARD HOTEL, is located at 11 Howard Street,

New York, NY, in the County of New York.

        2.      Venue is properly located in the Southern District of New York because venue

lies in the judicial district of the property situs. The Defendant=s property is located in and does

business within this judicial district.

        3.      Pursuant to 28 U.S.C. ' 1331 and 28 U.S.C. ' 1343, this Court has been given
             Case 1:20-cv-00531 Document 1 Filed 01/21/20 Page 2 of 13



original jurisdiction over actions which arise from the Defendant=s violations of Title III of the

Americans with Disabilities Act, 42 U.S.C. ' 12181 et seq. See also 28 U.S.C. ' 2201 and '

2202. The Court has supplemental jurisdiction over the State Law Claims, pursuant to 28

U.S.C. 1367.

        4.      Plaintiff Helen Swartz is a Florida resident, is sui juris, and qualifies as an

individual with disabilities as defined by the ADA. Ms. Swartz has multiple sclerosis and is

mobility impaired, and uses an electric scooter to ambulate.

                Helen Swartz was born and raised in New York City and visits on an average of

five times a year to see shows, eat at facilities, visit family and friends, get her hair cut, and to

shop at stores. Her younger daughter lives in Brooklyn and attends The New School on Fifth

Avenue, her father lives in Great Neck, her brother lives on the upper West Side and her first

cousins reside in New York City. When Ms. Swartz is in New York City her eldest daughter and

granddaughter often take the train from Philadelphia to New York to meet her. Ms. Swartz dines

out with friends and family every time she is in New York.

                Helen Swartz was a guest of the subject hotel from January 6, 2020 through

January 7, 2020, and plans to return to the property on August 1, 2020 through August 2, 2020,

to meet friends who are coming in from Glen Cove, where she went to high school, and to avail

herself of the goods and services offered to the public at the property, if the facilities are fully

accessible and the barriers to access have been corrected.          The Plaintiff has encountered

architectural barriers at the subject property, which have impaired her use of the facilities and the

amenities offered, and have endangered her safety at the facilities and her ability to access the

facilities’ facilities and use the restrooms.

        5.      Defendant owns, leases, leases to, or operates a place of public accommodation as




                                                 2
             Case 1:20-cv-00531 Document 1 Filed 01/21/20 Page 3 of 13



defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.

Defendant is responsible for complying with the obligations of the ADA. The place of public

accommodation that the Defendant owns, operates, leases or leases to is known as 11 HOWARD

HOTEL, and is located at 11 Howard Street, New York, NY.

       6.      Helen Swartz has a realistic, credible, existing and continuing threat of

discrimination from the Defendant=s non-compliance with the ADA with respect to this property

as described but not necessarily limited to the allegations in paragraph 8 of this Complaint.

Plaintiff has reasonable grounds to believe that she will continue to be subjected to

discrimination in violation of the ADA by the Defendant. Helen Swartz has visited the subject

property and desires to visit 11 HOWARD HOTEL in the near future, not only to avail herself of

the goods and services available at the property, but to assure herself that this property is in

compliance with the ADA so that she and others similarly situated will have full and equal

enjoyment of the property without fear of discrimination.

       7.      The Defendant has discriminated against the individual Plaintiff and others

similarly situated by denying them access to, and full and equal enjoyment of, the goods,

services, facilities, privileges, advantages and/or accommodations of the buildings, as prohibited

by 42 U.S.C. ' 12182 et seq.

       8.      The Defendant has discriminated, and is continuing to discriminate, against the

Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

$500,000 or less). A preliminary inspection of 11 HOWARD HOTEL has shown that violations

exist. These violations that Ms. Swartz has personally observed or encountered, and which were

confirmed by Plaintiff’s ADA expert, include but are not limited to:




                                                  3
     Case 1:20-cv-00531 Document 1 Filed 01/21/20 Page 4 of 13




        a.    In the accessible guestroom the window controls require tight grasping,
pinching or twisting of the wrist to operate. This is in violation of section 309.4 of the
2010 Standards for Accessible Design §36.304. This condition makes it difficult to
access the window controls.

       b.      A turning space is not provided to access the bed. This is in violation of
sections 304.3 and 806.2.3 of the 2010 Standards for Accessible Design §36.304. This
condition makes it difficult to access the clear floor space along the bed.

        c.     The door hardware requires tight grasping, pinching, or twisting of the
wrist to operate. This is in violation of sections 309.4 and 404.2.7 of the 2010 Standards
for Accessible Design §36.304. This condition makes it difficult to lock the door.

       d.    The light switch for the standing lamp is out of reach to a person in a
wheelchair. This is in violation of section 309.3 of the 2010 Standards for Accessible
Design §36.304. This condition makes it difficult to turn on or off the lamp.

        e.     In the accessible guestroom, a clear floor space is not provided to access
the closet rod and items on the shelf. This is in violation of section 811.2 of the 2010
Standards for Accessible Design. This condition made it difficult for the plaintiff to
access items in the closet. §36.304.

        f.      In the accessible guestroom bathroom, an appropriate clearance is not
provided around the water closet. This is in violation of section 806.2.4 of the 2010
Standards for Accessible Design §36.304. This condition made it difficult for the
plaintiff to access the water closet.

        g.      In the accessible guestroom bathroom, a projecting object is improperly
spaced above the side grab bar. This is in violation of section 806.2.4 of the 2010
Standards for Accessible Design §36.304. This condition made it difficult for the
plaintiff to access the side grab bar.

        h.     In the accessible guestroom bathroom, the shower unit in the roll-in
shower is out of reach. This is in violation of section 806.2.4 of the 2010 Standards for
Accessible Design §36.304. This condition makes it difficult for the plaintiff to access
the facility.

       i.    The shower spray unit in the roll-in shower in the accessible guestroom
bathroom does not have an on/off control with a non-positive shut-off. This is in


                                         4
     Case 1:20-cv-00531 Document 1 Filed 01/21/20 Page 5 of 13



violation of section 806.2.4 of the 2010 Standards for Accessible Design §36.304. This
condition makes it difficult the plaintiff to access the facility.

        j.       Items in the accessible guestroom and bathroom are out of reach to a
person using a wheelchair. This is in violation of sections 308 and 806 of the 2010
Standards for Accessible Design. §36.304. This condition made it difficult for the
Plaintiff to use the facilities.

        k.      Accessible seating is not provided at assorted tables and the bar in the
hotel. This is in violation of sections 226 and 902 of the 2010 Standards for Accessible
Design. This condition made it extremely difficult for the Plaintiff to access the tables.

        l.     In the 2nd floor bathroom, a projecting object is improperly spaced above
the side grab bar. This is in violation of section 609.3 of the 2010 Standards for
Accessible Design §36.304. This condition made it difficult for the plaintiff to access
the side grab bar.

        m.      An appropriate designation is not provided by the women’s room. This is
in violation of section 216.2 of the 2010 Standards for Accessible Design §36.304.

        n.     The two fitness toilet compartments are inaccessible to a person in a
wheelchair. This is in violation of sections 213, 604.8.1 and 604.8.2 of the 2010
Standards for Accessible Design §36.304. This condition denied the plaintiff access to
enter and use the two toilet compartments. §36.201, §36.202.

         o.   Appropriate grab bars are not provided by the water closets in the fitness
toilet rooms. This is in violation of section 604.5 of the 2010 Standards for Accessible
Design §36.304. This condition made it difficult to gain access onto the water closets.

       p.     A clearance around both water closets is not provided in the fitness toilet
compartments. This is in violation of section 604.3.1 of the 2010 Standards for
Accessible Design §36.304. This condition made it difficult to gain access onto the
water closet.

       q.     In both fitness toilet compartments; the flush controls are behind the
water closets. This is in violation of section 604.9.5 of the 2010 Standards for
Accessible Design §36.304. This condition made it difficult to gain access onto the
water closet.

       r.     In both fitness toilet compartments; the mirrors are too high for a person
in a wheelchair to use. This is in violation of section 603.3 of the 2010 Standards for


                                         5
     Case 1:20-cv-00531 Document 1 Filed 01/21/20 Page 6 of 13



Accessible Design. §36.304. This condition made it difficult for the Plaintiff to access
the facilities.

       s.     In both fitness toilet compartments; the pipes underneath the lavatories
are exposed. This is in violation of section 606.5 of the 2010 Standards for Accessible
Design. §36.304. This condition made it difficult for the Plaintiff to access the facilities.

        t.       In both fitness toilet compartments; a clear floor space positioned for a
forward approach is not provided to access the lavatories. This is in violation of section
606.2 of the 2010 Standards for Accessible Design. §36.304. This condition made it
difficult for the Plaintiff to access the facilities.

        u.      Items in both fitness toilet compartments are out of reach to a person
using a wheelchair. This is in violation of section 308 of the 2010 Standards for
Accessible Design. §36.304. This condition made it difficult for the Plaintiff to access
the facilities.

       v.      Appropriate handrails are not provided on the ramp to enter Le Coucou.
This is in violation of section 505.3 of the 2010 Standards for Accessible Design.
§36.304. This condition made it difficult for the Plaintiff to access the facilities.

       w.      A maneuvering clearance is not provided by the door to enter Le Coucou.
This is in violation of section 404.2.4 of the 2010 Standards for Accessible Design.
§36.304. This condition made it difficult for the Plaintiff to access the facilities.

        x.      The threshold by the door to Le Coucou is too high. This is in violation
of section 404.2.5 of the 2010 Standards for Accessible Design. §36.304. This condition
made it difficult for the Plaintiff to access the facilities.

        y.      In the toilet compartment in Le Coucou, the grab bars by the water closet
are improperly installed. This is in violation of section 604.5 of the 2010 Standards for
Accessible Design. §36.304. This condition made it difficult for the Plaintiff to access
the facilities.

        z.      In the toilet compartment in Le Coucou, the pipes underneath the
lavatories are exposed. This is in violation of section 606.5 of the 2010 Standards for
Accessible Design. §36.304. This condition made it difficult for the Plaintiff to access
the facilities.

        aa.    In the toilet compartment in Le Coucou, the flush control is on the closed
side of the water closet. This is in violation of section 604.9.5 of the 2010 Standards for


                                          6
             Case 1:20-cv-00531 Document 1 Filed 01/21/20 Page 7 of 13



       Accessible Design §36.304. This condition made it difficult to gain access onto the
       water closet.

              bb.     The hotel entry door opening force is too heavy. This is in violation of
       section 404.2.9 of the 2010 Standards for Accessible Design §36.304. This condition
       made it difficult to gain access onto the water closet.

              cc.      The hotel does not provide an accessible means of egress to exit the
       hotel. This is in violation of section 207.1 of the 2010 Standards for Accessible Design
       §36.304.

              dd.    Unlike an abled individual who has a choice of guestrooms, the plaintiff
       was discriminated against as she was denied a choice of guestrooms. The plaintiff did
       not have the opportunity to book an accessible guestroom with a terrace or a suite, etc.
       §36.201, §36.202, §36.304.

              ee.    The plaintiff was unable to make reservations online for an accessible
       guest room during the same hours and in the same manner as those who do not need
       accessible rooms. This is in violation of sections §36.201, §36.202, §36.302(e)(1),
       §36.304. This denies the Plaintiff a full and equal opportunity to book a room online in
       the same manner as individuals who do not need an accessible room.

                ff.    The hotel does not provide the required amount of compliant accessible
       guest rooms, and the accessible rooms are not dispersed among the various classes of
       accommodations. This is in violation of section 224 of the 2010 Standards for
       Accessible Design. §36.304. This denies to Plaintiff the full and equal opportunity to
       stay at the subject hotel.

              Maintenance

               gg.     The accessible features of the facility are not maintained, creating
       barriers to access for the Plaintiff, as set forth herein, in violation of 28 CFR §36.211.


       9.     The foregoing violations are also violations of the 1991 Americans with

Disability Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible

Design, as adopted by the U.S. Department of Justice.

       10.     The discriminatory violations described in paragraph 8 are not an exclusive list of

the Defendant=s ADA violations. Plaintiff requires the inspection of the Defendant=s place of


                                                7
             Case 1:20-cv-00531 Document 1 Filed 01/21/20 Page 8 of 13



public accommodation in order to photograph and measure all of the discriminatory acts

violating the ADA and all of the barriers to access. The individual Plaintiff, and all other

individuals similarly situated, have been denied access to, and have been denied the benefits of

services, programs and activities of the Defendant=s buildings and its facilities, and have

otherwise been discriminated against and damaged by the Defendant because of the Defendant=s

ADA violations, as set forth above. The individual Plaintiff, and all others similarly situated will

continue to suffer such discrimination, injury and damage without the immediate relief provided

by the ADA as requested herein. In order to remedy this discriminatory situation, the Plaintiff

requires an inspection of the Defendant=s place of public accommodation in order to determine

all of the areas of non-compliance with the Americans with Disabilities Act.

       11.     Defendant has discriminated against the individual Plaintiff by denying her access

to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of its place of public accommodation or commercial facility in violation of 42

U.S.C. ' 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

discriminate against the Plaintiff, and all those similarly situated by failing to make reasonable

modifications in policies, practices or procedures, when such modifications are necessary to

afford all offered goods, services, facilities, privileges, advantages or accommodations to

individuals with disabilities; and by failing to take such efforts that may be necessary to ensure

that no individual with a disability is excluded, denied services, segregated or otherwise treated

differently than other individuals because of the absence of auxiliary aids and services.

       12.     Plaintiff is without adequate remedy at law and is suffering irreparable harm.

Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is

warranted. Furthermore, the public interest would not be disserved by a permanent injunction.




                                                 8
             Case 1:20-cv-00531 Document 1 Filed 01/21/20 Page 9 of 13



Plaintiff has retained the undersigned counsel and is entitled to recover attorney=s fees, costs and

litigation expenses from the Defendant pursuant to 42 U.S.C. ' 12205 and 28 CFR 36.505.

       13.     Defendant is required to remove the existing barriers to the physically disabled

when such removal is readily achievable for its place of public accommodation that have existed

prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been an alteration to

Defendant=s place of public accommodation since January 26, 1992, then the Defendant is

required to ensure to the maximum extent feasible, that the altered portions of the facility are

readily accessible to and useable by individuals with disabilities, including individuals who use

wheelchairs, 28 CFR 36.402; and finally, if the Defendant=s facility is one which was designed

and constructed for first occupancy subsequent to January 26, 1993, as defined in 28 CFR

36.401, then the Defendant=s facility must be readily accessible to and useable by individuals

with disabilities as defined by the ADA.

       14.     Notice to Defendant is not required as a result of the Defendant=s failure to cure

the violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees

and gross receipts of $500,000 or less). All other conditions precedent have been met by

Plaintiff or waived by the Defendant.

       15.     Pursuant to 42 U.S.C. ' 12188, this Court is provided with authority to grant

Plaintiff Injunctive Relief, including an order to require the Defendant to alter 11 HOWARD

HOTEL to make those facilities readily accessible and useable to the Plaintiff and all other

persons with disabilities as defined by the ADA; or by closing the facility until such time as the

Defendant cures its violations of the ADA. The Order shall further require the Defendant to

maintain the required assessable features on an ongoing basis.

       16.     A lawsuit was filed in this District solely with respect to deficiencies in the




                                                 9
             Case 1:20-cv-00531 Document 1 Filed 01/21/20 Page 10 of 13



property’s website (Gonzalez v. Marlton Hotel Operating, LLC, 1:18-cv-09563-PAE). Those

allegations are entirely separate and apart from the instant lawsuit.


       WHEREFORE, Plaintiff respectfully requests:

               a.      The Court issue a Declaratory Judgment that determines that the

       Defendant at the commencement of the subject lawsuit is in violation of Title III of the

       Americans with Disabilities Act, 42 U.S.C. ' 12181 et seq.

               b.      Injunctive relief against the Defendant including an order to make all

       readily achievable alterations to the facility; or to make such facility readily accessible to

       and usable by individuals with disabilities to the extent required by the ADA; and to

       require the Defendant to make reasonable modifications in policies, practices or

       procedures, when such modifications are necessary to afford all offered goods, services,

       facilities, privileges, advantages or accommodations to individuals with disabilities; and

       by failing to take such steps that may be necessary to ensure that no individual with a

       disability is excluded, denied services, segregated or otherwise treated differently than

       other individuals because of the absence of auxiliary aids and services, and to require the

       institution of a policy that requires Defendant to maintain its accessible features.

               c.      An award of attorney=s fees, costs and litigation expenses pursuant to 42

       U.S.C. ' 12205.

               d.      Such other relief as the Court deems just and proper, and/or is allowable

       under Title III of the Americans with Disabilities Act.


                                             COUNT II
                    VIOLATION OF NEW YORK CIVIL RIGHTS LAW

       17.     Plaintiff realleges all prior obligations as if fully set forth herein.


                                                  10
             Case 1:20-cv-00531 Document 1 Filed 01/21/20 Page 11 of 13



       18.     New York Law provides that it shall be an unlawful discriminatory practice for

any person, being the owner, lessee, proprietor, manager, superintendent, agent or employee of

any place of public accommodation, resort or amusement, because of the race, creed, color,

national origin, sexual orientation, military status, sex or disability or marital status of any

person, directly or indirectly..... [to deny] such person any of the accommodations, advantages,

facilities or privileges thereof........N.Y. Exec. Law Section 296(2)(a).

       19.     For the purposes of the foregoing paragraph, “discriminatory practice” includes:

                A.       A refusal to make reasonable modification in policies, practices or
       procedures, when such modifications are necessary to afford facilities, privileges,
       advantages or accommodation to individuals with disabilities, unless such person can
       demonstrate that making such modifications would fundamentally alter the nature of such
       facilities, privileges, advantages or accommodations;

               B.     A refusal to take such steps as may be necessary to ensure that no
       individual with a disability is excluded or denied services because of the absence of
       auxiliary aids and services, unless such a person can demonstrate that taking such steps
       would fundamentally alter the nature of the facility, privilege, advantage or
       accommodation being offered or would result in an undue burden; and

              C.       A refusal to remove architectural barriers, and communication barriers that
       are structural in nature, in existing facilities......, where such removal is readily
       achievable......N.Y. Exec. Law Section 296(2)(c).

       20.     Pursuant to N.Y. Exec. Law Section 297(9), “Any person claiming to be

aggrieved by an unlawful discriminatory practice shall have a cause of action in any court of

appropriate jurisdiction for damages.”

       21.     Due to Defendant’s discrimination and failure to provide accessibility by

removing barriers to access at its property as discussed in this Complaint, Plaintiff suffered

emotional distress, humiliation, mental anguish and other injuries.

       22.     A place of public accommodation “shall be deemed to include ... hotels,” N.Y.

Civ. Rights Law §40.




                                                 11
             Case 1:20-cv-00531 Document 1 Filed 01/21/20 Page 12 of 13



       23.     New York law mandates, “all persons within the jurisdiction of this state shall be

entitled to the full and equal accommodations, advantages, facilities and privileges of any place

of public accommodation....” N.Y. Civ. Rights Law §40.

       24.     Defendant’s property is a place of public accommodation as defined in §40.

       25.     N.Y. Civ. Rights Law §41 states, “Any person who or any agency, bureau,

Corporation or association shall violate any provisions of sections forty, forty-a, forty-b or forty-

two or incite the violation of any said provisions…shall for each and every violation thereof be

liable to a penalty of not less than One Hundred Dollars ($100.00) nor more than Five Hundred

Dollars ($500.00) to be recovered by the person aggrieved…thereby in any court of competent

jurisdiction in the county in which the plaintiff or the defendant shall reside… also, any person

who shall violate any of the provisions of the foregoing section shall be deemed guilty of a

misdemeanor.”

       26.     Plaintiff, Ms. Swartz visited Defendant’s property and encountered the

discriminatory barriers discussed in this Complaint and seeks minimum statutory damages under

§41.

       27.     By maintaining architectural barriers and policies that discriminate against people

with disabilities and through the other actions described above, Defendant, has, directly and/or

indirectly, refused, withheld from, and denied to Plaintiff, Swartz, because of her disability, the

full enjoyment of its property.

       28.     Plaintiff, Helen Swartz, has been damaged and will continue to be damaged by

this discrimination as more fully set forth above.


       WHEREFORE, the Plaintiff respectfully requests that this Court award Helen Swartz

statutory damages pursuant to N.Y. Civ. Rights Law §41, and compensatory damages pursuant



                                                 12
            Case 1:20-cv-00531 Document 1 Filed 01/21/20 Page 13 of 13



to N.Y. Exec. Law Section 297(9) and award Plaintiff’s attorney’s fees, costs and expenses

incurred prosecuting this action.


Dated: January 21, 2020                         Respectfully submitted,

                                                /s/ Lawrence A. Fuller
                                                Lawrence A. Fuller, Esq. (LF 5450)
                                                FULLER, FULLER & ASSOCIATES, P.A.
                                                12000 Biscayne Blvd., Suite 502
                                                North Miami, FL 33181
                                                (305) 891-5199
                                                (305) 893-9505 - Facsimile
                                                Lfuller@fullerfuller.com

                                                Counsel for Plaintiff Helen Swartz




                                           13
